

AMENDMENT NO. 4 TO LEASE
This AMENDMENT TO LEASE (“Amendment”) is dated as of this 29th day of September,
2017 (the “Amendment Date”), by and between Santa Clara Phase III G, LLC, a
Delaware limited liability company (“Landlord”), and Palo Alto Networks, Inc., a
Delaware corporation (“Tenant”).
RECITALS
A.    Landlord’s predecessor-in-interest and Tenant entered into that certain
Lease dated as of October 7, 2015, as amended by Amendment No. 1 to Lease dated
September 16, 2016, as amended by that Amendment No. 2 to Lease, dated November
16, 2016, and as amended by that Amendment No. 3 to Lease, dated as of June 22,
2017 (collectively, the “Lease”) for premises containing 309,559 rentable square
feet of floor area, consisting of the entirety of one (1) building located in
the City of Santa Clara, County of Santa Clara, State of California and defined
in such Lease as “Building G,” all as more particularly described in the Lease;
and
B.    Landlord has exercised the Lump Sum Payment Option as defined in Paragraph
3.1(b) of the Lease.
C.    Landlord and Tenant now desire to amend the Lease to set forth the on the
terms and conditions set forth herein.
AGREEMENT
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.Definitions. All capitalized terms used in this Amendment but not otherwise
defined shall have the meanings assigned to them in the Lease.
2.Lump Sum Payment Date. The Lump Sum Payment Date is September 21, 2017.
3.Base Monthly Rent Start Date. The Base Monthly Rent Start Date is April 1,
2018.
4.Abated Rent Lump Sum Payment. The amount of the Abated Rent Lump Sum Payment
is Seventeen Million Seven Hundred Seven Thousand Two Hundred Fifty Eight and
80/100 Dollars ($17,707,258.80).
5.Base Monthly Rent. The schedule of Base Monthly Rent, as set forth in Article
1 of the Lease, is hereby amended in its entirety to read as follows:
The term “Base Monthly Rent” shall mean the following:
Period
Base Monthly Rent
Months 1-36
$983,736.60
Months 37-48
$1,005,373.48



1

--------------------------------------------------------------------------------




Months 49-60
$1,025,038.99
Months 61-72
$1,045,097.82
Months 73-84
$1,065,557.82
Months 85-96
$1,086,427.02
Months 97-108
$1,107,713.60
Months 109-120
$1,129,425.92
Months 121-124
$1,151,572.48



6.Ratification. The Lease, as amended by this Amendment, is hereby ratified by
Landlord and Tenant and Landlord and Tenant hereby agree that the Lease, as so
amended, shall continue in full force and effect.
7.
Miscellaneous.

7.1    Voluntary Agreement. The parties have read this Amendment and the mutual
releases contained in it, and on the advice of counsel they have freely and
voluntarily entered into this Amendment.
7.2    Attorney’s Fees. If either party commences an action against the other
party arising out of or in connection with this Amendment, the prevailing party
shall be entitled to recover from the non-prevailing party, reasonable
attorney’s fees and costs of suit.
7.3    Successors. This Amendment shall be binding on and inure to the benefit
of the parties and their successors.
7.4    Counterparts. This Amendment may be signed in two or more counterparts.
When at least one such counterpart has been signed by each party, this Amendment
shall be deemed to have been fully executed, each counterpart shall be deemed to
be an original, and all counterparts shall be deemed to be one and the same
agreement.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first written above.
TENANT:


PALO ALTO NETWORKS, INC. ,
a Delaware corporation


By:
/s/ JEFFREY C. TRUE  
 
 Jeffrey C. True, Senior Vice President & General Counsel















[Amendment to Lease – Building G]

--------------------------------------------------------------------------------






LANDLORD:


Santa Clara Phase III G, LLC,
a Delaware limited liability company


By:      Santa Clara G LLC, a Delaware
limited liability company, its sole Member


By:      Santa Clara G REIT LLC, a Delaware
limited liability company, its sole Member


By:      Santa Clara Phase III REIT LLC, a Delaware limited
liability company, its Manager


By:      Tannery Way Partners, LLC, a Delaware limited
liability company, its Manager


By:      CBRE Global Investors, LLC, a Delaware
limited liability company, its Manager
By:
/s/ NATHAN ZINN                  
 
Name
Title
Nathan Zinn
Senior Managing Director

















[Amendment to Lease – Building G]